_________________

EXHIBIT 10.9

_________________



TERMINATION AGREEMENT

This Termination Agreement is made and entered into as of the 15th day of April,
2002, by and between USURF America, Inc., a Nevada corporation ("Employer"), and
Robert A. Hart IV ("Employee").

WHEREAS, Employer and Employee entered into an Employment Agreement on May 25,
2000; and

WHEREAS, Employee has performed in a satisfactory manner under the terms of his
employment Agreement; and

WHEREAS, during the past nine months, the business of Employer has evolved in
such a manner as to render the expertise of Employee to become less valuable to
Employer; and

WHEREAS, in light of such circumstances, Employee desires to pursue other
business opportunities without restriction;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, it is
agreed:

1. The employment by Employer of Employee as Executive Vice President of
Technology of Employer shall terminate effective upon the mutual execution of
this Termination Agreement and the Employment Agreement between Employer and
Employee shall become null and void.

2. By entering into this Termination Agreement, Employee waives any and all
claims against Employer, including, without limitation, claims for monetary or
other compensation.

3. By entering into this Termination Agreement, Employer waives its right to
enforce the Agreement Not to Compete, dated as of May 25, 2000, between Employer
and Employee.

4. It is specifically agreed by the parties that the Confidentiality Agreement,
dated as of May 25, 2000, between Employer and Employee, shall remain in full
force and effect in accordance with its terms.

IN WITNESS WHEREOF, the parties have executed this Termination Agreement as of
the date first above written.



EMPLOYER:

USURF AMERICA, INC.

By: /s/ DAVID M. LOFLIN

David M. Loflin

President



EMPLOYEE:

/s/ ROBERT A. HART IV

Robert A. Hart IV